ELLISON, J.
The plaintiff recovered of defendant a judgment for ten per cent penalty provided by statute for refusal to enter satisfaction of record of a deed of trust claimed to have been discharged. Objection is made that the petition failed to state a cause of action. The particular objection pointed out by counsel is that it fails to state the amount of the debt secured by the deed of trust; or the amount paid by plaintiff in discharge thereof. The statute (section 4363, Revised Statutes 1899) upon which the action is founded reads as follows: “If any such person, thus receiving satisfaction, do not, within thirty days after request and tender of cost, acknowledge satisfaction on the margin of the record, or deliver to the person making satisfaction a sufficient deed of release, he shall forfeit to the party aggrieved ten per cent, upon the amount of the mortgage or deed of trust money, absolutely, and any other damages he may be able to prove he has sustained, to be recovered in any court of competent jurisdiction.”
The statute is penal and it is especially necessary that the petition should state facts which will authorize an infliction of the penalty. The forfeiture is of a certain per cent of the mortgage money (Henry v. Orear, 104 Mo. App. 570) and the sum resulting from *392this per cent can only he found from an allegation of the amount of the mortgage. The penalty inflicted upon the defendant by the judgment in the trial court was three hundred and fifty dollars and yet there is nothing in the petition upon which that or any other amount can rest.
Furthermore, there is no allegation in the petition when the debt was paid; nor what was tendered as the fee for entering satisfaction. In order that the penalty may be inflicted it is necessary that the tender of the costs of release be made after the payment of the indebtedness. [Scott v. Robards, 67 Mo. 289.] The statute being penal, it is necessary to bring the party charged within the letter of its terms. [Snow v. Bass, 174 Mo. 149, 170.] We do not consider that the answer aided the petition by supplying the defects herein indicated. Nor could such vital matter be cured by the verdict. It is not a case of defective statement, but a case where facts necessary to a cause of action are not alleged.
We decided in Henry v. Orear, supra, that a refusal to satisfy the mortgage or deed of trust could not be justified on the ground that the mortgagor owed the mortgagee any thing not within the mortgage. But whatever legal claim is in the mortgage must be discharged, before the right accrues to demand an entry of satisfaction. In this case it is claimed that the payment of taxes was secured by the mortgages and that they were not paid in full. If this be shown to be true, plaintiff cannot recover.
The judgment is reversed and the cause is remanded.
All concur.